DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-8, in the reply filed on 06/16/2022 is acknowledged.
3.	Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2022.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bimbasic et al. (WO 2015/123709 A1; hereinafter Bimbasic).
	Regarding claims 1, 3, and 8, Bimbasic teaches a pizza box and the blank for making comprising a base having sidewalls (3) extending perpendicular from its edges, and a lid (4,7) having a top surface and a bottom surface connected to one of said sidewalls (3,26), such that the lid may swing from an open position exposing the inside of the box to a closed position resting adjacent to the sidewalls (see Figures 1, 3, and 4); a plate pocket (8) extending downwards from the bottom surface of the box lid a distance less than the total depth of the box, the plate pocket sized to receive at least one plate (20) therein; and a plate pocket lid (10) formed from the box lid top surface via a cut or perforations (12) cut into the box lid (see Fig. 8), wherein a portion of the plate pocket lid is not cut or perforated to act as a living hinge (32) to allow for the plate pocket lid to swing between an open position exposing the inside of the plate pocket (see Fig. 5) to a closed position resting flush with the box lid top surface.
	Regarding claim 2, Bimbasic teaches a pizza box further including a separator (23) disposed within the pizza box to support the pocket when the lid is in the closed position.
	Regarding claim 4, Bimbasic teaches a pizza box further including a lid tab (19) disposed on an end of the plate pocket lid opposite the living hinge to allow for easier grip and control of the plate pocket lid when swinging the plate pocket lid about its living hinge.
	Regarding claim 7, Bimbasic teaches a pizza box wherein the plate pocket is formed to substantially cover an inside surface of the box lid, such that connecting flaps of the plate pocket adhere to the bottom surface of the box lid (see Par. 0065, 0086, and 0116).
Allowable Subject Matter
7.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734